Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This is a reply to the application filed on 11/29/2021, in which, claims 1-8, 10-12, and 14-21 are pending. Claims 1, 19, 20, and 21 are independent.
When making claim amendments, the applicant is encouraged to consider the references in their entireties, including those portions that have not been cited by the examiner and their equivalents as they may most broadly and appropriately apply to any particular anticipated claim amendments.

Information Disclosure Statement
The information disclosure statement (IDS) submitted is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings filed on 9/20/2021 are accepted.

Specification
The disclosure filed on 9/20/2021 is accepted.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8, 10-12, and 14-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
The term “particularly efficient manner”, “precluded to the greatest extent possible” in claims 1, 20-21 is a relative term which renders the claim indefinite. The terms “particularly efficient manner”, “precluded to the greatest extent possible” are not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Note further claim recites exemplary language “in such a manner” further rendering the claim scope unclear. Note claim 19 also recites “precluded to the greatest extent possible” and “in such a manner” rendering the claim scope unclear. Dependent claims are rejected for incorporating the deficiencies of claim 1 by reference and further reciting similar ambiguous terms.

Claim Interpretations - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. § 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that § 112(f) (pre-AIA  § 112, sixth paragraph) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function. 

Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. § 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that § 112(f) (pre-AIA  § 112, sixth paragraph) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function. 

Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke § 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke § 112(f) except as otherwise indicated in an Office action. 
Claims 19-21 limitation “means for…” has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “means” coupled with functional language “for comparing…; for determining…; and for performing…” without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier.
Since the claim(s) limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim(s) has/have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: Fig. 6.  
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 19-21 are rejected under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
Claim(s) recite multiple a means (or step) plus function limitations that invokes 35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for the claimed function. The specification does not adequately disclose the structure to perform the functions of the claim. The corresponding structure must be more than a mere reference to a general purpose computer, microprocessor, specialized computer, or an undefined component of a computer system, software, logic, code, or black box element.
Applicant is required to:
(a) Amend the claim so that the claim limitation will no longer be a means (or step) plus function limitation under 35 U.S.C. 112, sixth paragraph; or
(b) Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the claimed function without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant is required to clarify the record by either:
(a) Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or
(b) Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Please note that for computer-implemented "means" the corresponding structure to be disclosed is the algorithm(s) or software for performing the recited function.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6, 10-12, 14-21 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 20170103468 A1 (hereinafter ‘Orsini’).

As regards claim 1, Orsini (US 20170103468 A1) discloses: A method for a load allocation and monitoring for a resource to be allocated in a network, wherein the resource to be allocated is a critical resource in terms of supply security of a population group and/or a system, wherein the critical resource comprises electrical energy, (Orsini: Figs 1-2, ¶5-¶6, ¶10, ¶26-¶28) and wherein the network is subdivided into network units and each network unit has a network unit controller (Orsini: Fig. 1, ¶30, ¶45, i.e., the TAG network comprises multiple TAGe networks i.e., subnetworks, each TAGe comprising of multiple nodes and control units), the method comprising: 
Storing network unit control methods, network unit parameter data sets and subnetwork monitoring methods in at least one blockchain, wherein the at least one blockchain is set up to store static and/or dynamic data in a particularly efficient manner, (Orsini: ¶19-¶26, i.e., the storing of network parameters and the smart contracts for executing the parameters in the tokens for each of the TAGe elements wherein a blockchain is used for storing the smart contracts including the tokens)
Allocating a subnetwork monitoring unit to a part of the network, (Orsini: Figs 1-2, ¶21, ¶31, applications/devices assigned to monitor the network in a TAGe)
Transmitting a network unit control method to each network unit controller of the part of the network, (Orsini: Fig. 3, ¶19-¶26, ¶33-35, ¶79-¶81, i.e., the distribution/transmissions of the contracts to multiple TAGe)
Transmitting a network unit parameter data set to each network unit controller of the part of the network, (Orsini: Fig. 3, ¶19-¶26, ¶33-35, ¶79-¶81, i.e., the distribution/transmissions of the contracts including the tokens)
wherein the transmitting of the network unit control method and the network unit parameter data sets is cryptographically secured against reading and tampering with the network unit control methods and network unit parameter data sets in such a manner that corresponding reading and tampering are precluded to the greatest extent possible, and (Orsini: Fig. 3, ¶9-¶10, ¶19-¶26, ¶33-35, ¶79-¶81, i.e., the smart contracts and tokens are cryptographically secure against tampering)  
wherein transmitting the network unit control method and the network unit parameter data sets to the corresponding network unit controllers occurs in such a manner that these network unit control methods and these network unit parameter data sets ensure proper functioning of each network unit controller of the part of the network, and (Orsini: Fig. 3, ¶9-¶10, ¶19-¶29, ¶33-35, ¶79-¶81, i.e., the proper functioning of the TAGe elements is cryptographicall secured using the smart contracts and tokens)
Monitoring the proper functioning of each network unit controller of the part of the network by the subnetwork monitoring unit using a corresponding subnetwork monitoring method. (Orsini: Fig. 3, ¶9-¶10, ¶19-¶29, ¶31, ¶33-35, ¶79-¶81, i.e., monitoring the proper functioning of the TAGe elements is cryptographicall secured using the smart contracts and tokens)

Claims 19-21 recite substantially the same features recited in claim 1 above, and are therefore rejected based on the aforementioned rationale discussed in the rejection.

As regards claim 2, Orsini discloses the method according to claim 1, the method also comprising: Allocating an additional subnetwork monitoring unit to an additional part of the network (Orsini: Fig. 1, ¶30, ¶45, i.e., the TAG network comprises multiple TAGe networks i.e., subnetworks, each TAGe comprising of multiple nodes and control units), Transmitting a network unit control method to each network unit controller of the additional part of the network (Orsini: Fig. 3, ¶19-¶27, ¶33-35, ¶79-¶81, i.e., the distribution/transmissions of the contracts to multiple TAGe), Transmitting a network unit parameter data set to each network unit controller of the additional part of the network (Orsini: Fig. 3, ¶19-¶27, ¶33-35, ¶79-¶81, i.e., the distribution/transmissions of the contracts including the tokens), and Monitoring the proper functioning of each network unit controller of the additional part of the network by the additional subnetwork monitoring unit using a corresponding subnetwork monitoring method. (Orsini: Fig. 3, ¶9-¶10, ¶19-¶29, ¶31, ¶33-35, ¶79-¶81, i.e., monitoring the proper functioning of the TAGe elements is cryptographicall secured using the smart contracts and tokens)

As regards claim 3, Orsini discloses the method according to claim 1, wherein the method also comprises: Loading of network information, wherein the network information is indicative of the proper functioning of each network unit controller to be monitored of the network. (Orsini: Fig. 3, ¶33-¶35, i.e., the information generated regarding the network including load information)

As regards claim 4, Orsini discloses the method according to claim 3, wherein the loading of network information comprises: Loading network information for each part of the network, and Stored retention of the loaded network information for each part of the network in the corresponding subnetwork monitoring unit. (Orsini: Fig. 3, ¶33-¶35, i.e., the information generated regarding the network including load information wherein the information is loaded at each of the TAGe i.e., subnetworks)

As regards claim 5, Orsini discloses the method according to claim 3, wherein the loading and/or stored retention of the network information occurs cryptographically secured against reading and tampering with the network information in such a manner that the corresponding reading and tampering are precluded to the greatest extent possible. (Orsini: Fig. 3, ¶33-¶35, i.e., the information generated regarding the network including load information wherein the information is loaded at each of the TAGe i.e., subnetworks, wherein the information is cryptographically secured)

As regards claim 6, Orsini discloses the method according to claim 1, wherein the transmitting of a network unit control method to each network unit controller of each part of the network, and the transmitting of a network unit parameter data set to each network unit controller of each part of the network, and/or the loading of network information for each part of the network, and the stored retention of the loaded network information for each part of the network occur in the corresponding subnetwork monitoring unit, based on a smart contracting method. (Orsini: Fig. 3, ¶33-¶35, ¶45-¶50, i.e., the information generated regarding the network including load information wherein the information is loaded at each of the TAGe i.e., subnetworks, wherein the information is cryptographically secured using smart contracts)

As regards claim 10, Orsini discloses the method according to claim 1, the method further comprising: Randomized, periodic and/or triggered allocating of each network unit control method to each network unit controller, and Randomized, periodic and/or triggered allocating of each network unit parameter data set to each network unit controller. (Orsini: Fig. 5, ¶76-¶90, i.e., triggered based allocation/reallocation of resources)

As regards claim 11, Orsini discloses the method according to claim 10, wherein the randomized, periodic and/or triggered allocating of each network unit control method to each network unit controller, taking into account an ability to execute the network unit control method to be allocated, occurs for the corresponding network unit controller in the network unit controller to be allocated. (Orsini: Fig. 5, ¶76-¶90, i.e., triggered based allocation/reallocation of resources wherein the workloads are distributed based on the network ability)

As regards claim 12, Orsini discloses the method according to claim 10, wherein the randomized, periodic and/or triggered allocating of each network unit control method to each network unit controller and the randomized, periodic and/or triggered allocating of each network unit parameter data set to each network unit controller each occur within the respective part of the network of that subnetwork monitoring unit which is responsible for the respective part of the network. (Orsini: Fig. 5, ¶76-¶90, i.e., triggered based allocation/reallocation of resources wherein the workloads are distributed based on the network ability wherein the controller performing the workload distribution is within the network)

As regards claim 14, Orsini discloses the method according to claim 1, wherein the storing of network unit control methods, network unit parameter data sets and subnetwork monitoring methods in at least one blockchain occurs based on a time-stamp process. (Orsini: ¶22-23)

As regards claim 15, Orsini discloses the method according to claim 1, wherein the resource to be allocated is an electrical energy to be distributed, a liquid to be distributed or a gas to be distributed. (OrsiniL ¶21-¶23)

As regards claim 16, Orsini discloses the method according to claim 1, the method further comprising: Distributed allocating of each network unit controller of the network to each part of the network of each subnetwork monitoring unit. (Orsini: Fig. 1, ¶30, ¶45, i.e., the TAG network comprises multiple TAGe networks i.e., subnetworks, each TAGe comprising of multiple nodes and control units)

As regards claim 17, Orsini discloses the method according to claim 1, wherein transmitting a network unit control method to each network unit controller of each part of the network, and/or transmitting a network unit parameter data set to each network unit controller of each part of the network, and/or loading network information for each part of the network, and/or the stored retention of the loaded network information for each part of the network in the corresponding subnetwork monitoring unit occurs in real time. (Orsini: Fig. 3, ¶9-¶10, ¶19-¶29, ¶31, ¶33-35, ¶79-¶81)

As regards claim 18, Orsini discloses the method according to claim 2, wherein, in the event of a failure of any subnetwork monitoring unit, the method comprises: Distributed allocation of those network unit controllers which are part of the network of the failed subnetwork monitoring unit to the remaining subnetwork monitoring units not affected by the failure. (Orsini: ¶72-¶89, distribution of resources using redundancy when there’s a failure scenario in the network and allows for recovery mechanism to be distributed)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYED A ZAIDI whose telephone number is (571)270-5995. The examiner can normally be reached Monday-Thursday: 5:30AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Nickerson can be reached on (469) 295-9235. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SYED A ZAIDI/Primary Examiner, Art Unit 2432